Citation Nr: 0704774	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  01-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for infertility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to January 
2000.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In April 2004, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.  

In August 2004, the Board remanded this matter for additional 
development.  That development having been completed, the 
matter was subsequently returned to the Board for appellate 
review.  


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the 
veteran's current infertility preexisted his active service 
and was not aggravated by his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
infertility have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

In this case the initial rating decision by the RO occurred 
before the enactment of the VCAA in November 2000.  As VCAA 
notice was not mandated at the time of the initial RO rating 
decision in June 2000, the RO did not err in not providing 
such notice.  Id., VAOPGCPREC 7-2004.  The Court did state 
that the veteran does have the right to VCAA content-
complying notice and subsequent VA process.  Pelegrini 18 
Vet. App. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA notice as to assignment of disability ratings and 
effective dates was provided in the July 2006 supplemental 
statement of the case.  Any deficiency in this notice cannot 
result in prejudice to the veteran, because, as the Board is 
denying his claim, any questions regarding these downstream 
elements are rendered moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in June 2003.  The veteran was informed of the 
requirements to establish a successful claim for service 
connection and advised of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information and 
evidence, which would include that to in his possession, to 
the RO.  The content of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional notice letters were sent to the 
veteran in February and December 2005.  

Although the timing of VCAA notice did not comply with the 
requirement that notice must precede adjudication, the action 
of the RO, described above, cured the procedural defect.  In 
this regard the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Indeed, since the June 2003 letter the veteran has provided 
additional argument and evidence by his testimony during the 
April 2004 hearing.  His representative provided additional 
argument in November 2003 and November 2005 briefs.  The RO's 
issuance of supplemental statements of the case, in June 2003 
and July 2006, afforded the veteran additional process.  
Therefore, the veteran has not been prejudiced by the timing 
of the VCAA notice.

Service medical records and VA health treatment records are 
associated with the claims file.  In May 2005, the veteran 
submitted a VA Form 21- 4142, Authorization and Consent to 
Release Information identifying a Dr. "Hines" or "Hunt" as 
performing an orchiectomy in 1979.  The veteran provided an 
address of only "on E. Main St Columbus Ohio."  He also 
stated that he had tried to find a phone number for this 
physician but was informed that there was no listing.  He 
indicated that this physician was approximately sixty years 
of age in 1979.  In a letter dated in December 2005, the RO 
requested that the veteran provide the full name and address 
of this physician.  The veteran did not respond.  The 
incomplete information provided by the veteran is 
insufficient for VA to request these records.  Appropriate VA 
medical examinations were afforded the veteran in May 2000, 
February 2003, and November 2005.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service Connection

The veteran contends that his current infertility was either 
caused by or aggravated by surgical procedures during 
service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 
3.304(b).  The presumption of soundness may only be rebutted 
where there is clear and unmistakable evidence that the 
condition both preexisted service and was not aggravated by 
service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule applies to claims which were pending on or 
filed after May 4, 2005.  As the veteran's case was pending 
as of that date, the amendment applies.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Id.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

In addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records, including a report of medical 
examination from May 1979, are absent for notation that the 
veteran was infertile upon entrance into service.  Therefore, 
he is entitled to a presumption of soundness, unless clear 
and unmistakable evidence demonstrates that his infertility 
preexisted service and was not aggravated by his service.  
The Board finds that the record does contain clear and 
unmistakable evidence that so demonstrates.

The May 1979 entrance report of medical examination contains 
a notation indicating that the veteran's left testicle was 
absent, following orchiectomy in April 1979.  A May 1979 
entrance report of medical history indicates that the veteran 
previously had a rupture/hernia.  Service medical records 
from March 1981 document that a laboratory test showed 
azoospermia.  Physical examination revealed a normal - 
hypertrophied right testicle, normal epididymis and cord.  
The impression was status post left cryptorchidism, and 
azoopspermia.  This record also reports that the veteran had 
a right inguinal hydrocoelectomy as an adolescent.  March 
1981 and May 1981 laboratory result forms both indicate that 
the veteran was azoospermic.  

During 1985, the veteran was treated for infertility.  
Service medical records from March 1985 contain the veteran's 
history of a simple orchiectomy in 1978 and a right inguinal 
hernia surgery in 1968.  In March 1985, the veteran underwent 
a right vasogram and right testis biopsy.  These procedures 
revealed adequate spermatogenesis and spermatogonia.  A 
report of tissue examination of the right testis biopsy 
indicated that at least ninety percent of the seminiferous 
tubules had normal appearing spermatogenesis with occasional 
tubules having maturation only to the secondary 
spermatocytes.  This report commented that 10 percent of the 
tubules had altered spermatogenesis and therefore a diagnosis 
of incomplete spermatocytic arrest could not be made, and 
stated that this was suggestive but not diagnostic of 
epididymal blockage.  The diagnosis was essentially normal 
spermatogenesis and fragment of fibrous tissue consistent 
with tunica albuginea.  In September 1985, the veteran 
underwent a vasogram and right vasoepididymostomy.  

March and November 1988 urology clinic notes indicate that 
there was no evidence of sperm either before or after the 
surgical procedures.  In December 1988, the veteran underwent 
a right scrotal exploration with testis and epididymal 
biopsies.  Dense scar tissue was encountered encasing the 
head of the epididymis and the anastomotic site.  No tubules 
were identifiable which would allow for another vaso 
epididymostomy.  In view of the dense scar tissue and lack of 
tubules, vaso epididymostomy was not possible.  The final 
diagnosis was azoospermia.  

Post service, a VA examination in May 2000 confirmed a 
diagnosis of azoospermia, status post vasoepididymostomy, 
with failure and continued infertility.  A VA examination, in 
February 2003, provided no additional information regarding 
infertility.  

In November 2005, the veteran underwent a VA examination by a 
urologist.  After a review of the claims file and physical 
examination of the veteran, the physician rendered a medical 
opinion as to the cause and onset of the veteran's 
infertility.  This physician opined that the cause of the 
veteran's infertility was the loss of the left testicle 
during orchiectomy for undescended testis at the age of 22, 
as well as probable injury to the right vas deferens 
sustained during right inguinal hernia repair at age 12.  The 
physician went on to state that it was clear that the 
veteran's infertility had its onset prior to his active 
service since the initial infertility examination in 1985 
included two separate semen samples both demonstrating 
absence of sperm.

This physician also addressed the surgical operations during 
service.  He stated that while these procedures did fail to 
achieve patency of the veteran's genital ductal system and 
ultimately compounded the scar tissue and thickening of the 
tunical tissues, the procedures did not make the veteran's 
infertility worse, since he was already azoospermic.  

The veteran contends that scarring from the 1985 surgical 
procedures caused his infertility.  He testified, at the 
April 2004 hearing, that the evidence showed 90 percent of 
the tubulars appeared normal in 1985 and that the later 
surgery found no more tubulars and dense scarring.  Hearing 
transcript at 7.  He argues that sperm was found during the 
1985 surgery and that blood tests conducted at that time 
revealed all was normal.  Hearing transcript at 8-9.  In a 
November 2003 statement, his representative argued that 
smears from the epididymis were positive for sperm at the 
time of the 1985 surgery, and implied that this shows the 
veteran to be fertile at that time.  

As laypersons, the veteran's and his representative's 
analyses of the laboratory results contained in the service 
medical records are not competent evidence of whether the 
veteran was ever fertile during service or of whether the 
procedures during service caused his current infertility.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  There is no competent evidence of 
record finding his current infertility to have been caused by 
or worsened by his in-service surgical procedures.

Indeed, the only competent opinion of record, that from the 
November 2005 examiner, shows that the veteran's current 
infertility was the result of surgical procedures occurring 
prior to his entrance into service and was not worsened by 
service medical practitioners' surgical treatment for his 
infertility.  The Board finds the November 2005 VA examiner's 
opinion, coupled with the underlying evidence supporting the 
opinion, is clear and unmistakable evidence that the 
veteran's infertility existed prior to his service and was 
not aggravated by his service.  This opinion included a 
review of the claims file and examination of the veteran and 
was rendered by a specialist in urology.  Significantly, the 
opinion attributing the veteran's infertility to events prior 
to service is supported by clear evidence of those events.  
It is uncontrovertible that the veteran's left testicle was 
surgically absent upon entrance into service.  Furthermore, 
from the time of the veteran's entrance into service through 
the April 2004 hearing, he consistently reported undergoing 
surgery for a right inguinal hernia prior to service.  Clear 
rationale is given by the November 2005 examiner that these 
facts resulted in the veteran's infertility.  Similarly, the 
examiner's finding that the in-service surgeries did not 
worsen the veteran's infertility is firmly based, as the 
examiner stated, on the laboratory results showing the 
veteran to be azoospermic, both prior to and following these 
surgeries.  See also 38 C.F.R. § 3.303(c).  

Clear and unmistakable evidence of record shows that the 
veteran's infertility existed prior to entrance into service 
and did not increase in severity during his service.  
Therefore, his claim for service connection must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for infertility is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


